DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Amendment filed 7/21/2022 has been entered.  Claims 11 , 16, 19 and 21 have been amended. Claims 11-14, 16, 19-21 remain pending in the application.  Applicant's amendments to the claims have overcome the 35 U.S.C. 101 rejections previously set forth in the non-final Office Action mailed 5/11/2022.
Applicant's arguments filed 7/21/2022 to the drawings objection have been fully considered but they are not persuasive. On page 8, Applicant requests reconsideration of the drawings objection, arguing the requirement to illustrate the claimed subject matter in Section 37 C.F.R. 1.12(d) does not require literal reproduction in drawings of the text of claim 11 (as amended) which includes significant text.  However, the Examiner is not requesting the entire or literal reproduction of the text of claim 11 into the figures, but only requests a few complete phrases per step to assist in the understanding of the flowcharts.  In their current form, FIGs 2-5 have little meaning to a person viewing the drawings because the flowcharts do not even include reference numerals which correspond to method steps in the specification.  Therefore the drawings objections are upheld.
Applicant's arguments filed 7/21/2022 to the 35 USC § 102 rejection have been fully considered but they are not persuasive.  Applicant argues Davoust discloses only a single extended Kalman filter.  However, it has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B). Davoust discloses three measurement planes in FIGS 3A and 3B, and showing multiple induction factors in FIG 3A by wind speed, and variable wind speed by distance to turbine in FIG. 3B.  Thus, it follows multiple induction factors corresponds to distance to turbine.  More succinctly, Davoust ‘755 teaches finding a second induction factor between multiple planes.  These induction factors can be processed by the Kalman filter disclosed by Davoust. Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the method steps are not apparent from FIGs 2-5, without referring to the specification.  Applicant should include a short phrase with complete words describing the method steps in the flow chart. 
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14, 16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0017039 (Davoust) in view of US 2019/0338755 (Davoust ‘755).

Regarding claim 11, Davoust discloses a method of controlling a wind turbine equipped with a LiDAR sensor performing a measurement relative to wind speed in at least three measurement planes separated in space from the wind turbine (FIG 3A and 3B shows three wind speed planes, by distance to turbine, including at the turbine);
determining an induction factor of wind between a measurement plane and a rotor plane of a wind turbine equipped with a LiDAR sensor the induction factor of the wind representing a wind deceleration coefficient between two separate points upstream from the wind turbine, deceleration resulting from operation of the wind turbine in a wind field (“a mean induction model can be used to estimate LIDAR wind speed, for example. The mean induction model can be used to correct LIDAR measurement for mean slow-down of wind velocity as it approaches the turbine (e.g., can be part of the wind model), for example” [0057], FIG 13 compute instantaneous induction, 1304, compute delayed induction, 1306, determine dynamic induction model, 1308), by: 
a) measuring the wind speed in at least three measurement planes separated in space from the wind turbine by use of the LiDAR sensor (FIG 3B, Distance to turbine defines the plans, 1DF, 2.5D and 4D each are a measurement plane, “a pulsed Doppler Lidar sensor can be mounted onto the nacelle 122 of a wind turbine 100. The example pulsed Doppler Lidar sensor with five beams can measure a plurality of ranges (e.g., 10 different ranges, resulting in 50 measurement points across the 5 beams, etc.” [0052]);
 b) determining at least two induction factors of the wind between two of the measurement planes by using the wind speed measurements in the measurement planes and a first linear Kalman filter in processing the wind speed measurements (“FIGS. 3A-3B illustrate example graphs showing correlations between wind speed and induction (FIG. 3A) and between distance to turbine and wind speed (FIG. 3B). As shown in the example graph 300 of FIG. 3A, as wind speed 310 increases, an induction effect 320 from the turbine 100 decreases. For example, the induction A remains relatively constant at WS.sub.1 and WS.sub.2 but decreases exponentially at WS.sub.3. In an example (such as the graph 300 of FIG. 3A), a value for an induction constant plateau is ⅓” [0058] thus teaching 2 induction factors, “The wind propagation model can include an extended Kalman filter (EKF) to determine a wind profile, induction flow, estimator uncertainty, etc” [0067]); and
c) determining the induction factor of the wind between the measurement planes and the rotor plane of the wind turbine by using of the determined induction factors between the measurement planes by processing with  Kalman filter (“The wind propagation model can include an extended Kalman filter (EKF) to determine a wind profile, induction flow, estimator uncertainty, etc” [0067]);
B. determining the wind speed in the rotor plane as a function of the induction factor of the wind between a measurement plane and the rotor plane of a wind turbine by using wind speed measurements in the measurement plane relative to the induction factor of the wind (“Inputs provided by remote sensing and wind estimation can be used to calculate and correct for such induction effects. Inputs include a projection of wind onto a remote sensing geometry, a time of flight, a convection of distant wind to the rotor plane, and/or a reconstruction of wind speed, direction and shear” [0050]);
b) controlling the wind turbine as a function of the wind speed in the rotor plane  (“ a control signal for the wind turbine 100 is generated based on the wind estimate information”  [0135]).
Davoust does not explicitly disclose c) between at least two of the measurement planes and the rotor plane of the wind turbine by using of the determined induction factors between at least two of the measurement planes by processing with  a second linear Kalman filter.
However, a like reference Davaust ‘755 teaches “The second distance is different than the first distance. The method includes deriving a free-stream wind speed from the first wind speed, the second wind speed, the first distance and the second distance and deriving an induction factor from the free-stream wind speed and either the first wind speed and/or the second wind speed” [0007].  Davoust depicts multiple factors in FIG 3A by wind speed, and in FIG 3B shows wind speed by distance or planes.  Thus, it follows Davoust discloses multiple induction factors which correspond to distance to turbine (planes).  More succinctly, Davoust ‘755 teaches finding a second induction factor between multiple planes, where the induction factor between planes can be accomplished by the Kalman filter disclosed by Davoust. It has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Davoust to use two of the measurement planes as taught by Davaust ‘755 to accurately determine the wind speed.


Regarding claim 12,  the combination of Davoust and Davaust ‘755 discloses the method as above and further Davoust discloses at least two induction factors of the wind are determined between the measurement planes having known spacings which are equal to a distance between the rotor plane and a measurement plane closest to the rotor plane (“FIGS. 3A-3B illustrate example graphs showing correlations between wind speed and induction and between distance to turbine and wind speed” [0009]).

Regarding claim 13,  the combination of Davoust and Davaust ‘755 discloses the method as above and further Davoust discloses the wind speed measurement is performed in at least four measurement planes and at least three induction factors of the wind are determined between two measurement planes (FIG 3B, Distance to turbine defines the plans, 1DF, 2.5D and 4D each are a measurement plane, FIG 4B, change of induction. . It has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B)).

Regarding claim 14,  the combination of Davoust and Davaust ‘755 discloses the method as above and further Davoust discloses the wind speed measurement is performed in at least four measurement planes and at least three induction factors of the wind are determined between two measurement planes (FIG 3B, Distance to turbine defines the plans, 1DF, 2.5D and 4D each are a measurement plane, FIG 4B, change of induction.  It has been held the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. M.P.E.P. § 2144.04(VI)(B)).

Regarding claim 18,  the combination of Davoust and Davaust ‘755 discloses the method as above and further Davoust discloses:
a) determining an induction factor of the wind between a measurement plane and the rotor plane of a wind turbine by using the method of claim 11 (“Inputs provided by remote sensing and wind estimation can be used to calculate and correct for such induction effects. Inputs include a projection of wind onto a remote sensing geometry, a time of flight, a convection of distant wind to the rotor plane, and/or a reconstruction of wind speed, direction and shear” [0050], FIG 13 compute instantaneous induction, 1304, compute delayed induction, 1306, determine dynamic induction model, 1308); 
	b) determining aerodynamic power drawn from the wind by the wind turbine by using the induction factor of the wind determined between a measurement plane and a rotor plane of the wind turbine (“rotor aerodynamic thrust can be estimated from turbine operating data. For example, at a given time, a value of aerodynamic thrust, T, can be derived from strain gauge measurements located in the tower 116 and/or blades 114 of the example turbine 100” [0102]); and 
c) performing at least one of a diagnosing and monitoring operation of the wind turbine by using the aerodynamic power drawn from the wind by the turbine (“generate a mean induction corrector factor to be applied to a LIDAR wind speed estimate. For example, Equations 4 and/or 5, described above, illustrate how the mean induction model can be used to formulate a correction factor for mean induction with respect to a LIDAR estimate of wind speed (e.g., as part of a flow model). Thus, sensor information (e.g., blade pitch angle, rotor speed, power output, torque, etc.) and/or model information can be used with a low-pass filter, estimated wind speed, rotor radius, air density, thrust coefficient, and/or estimated mean thrust, etc., to compute a mean induction correction factor based on Equations 2 and 3 to be applied per Equations 4 and 5. Mean induction can be deduced from thrust and/or other turbine parameter as a function of wind speed” [0105]);

Regarding claim 19,  the combination of Davoust and Davaust ‘755 discloses the method as above and further Davoust discloses a computer program product comprising code instructions stored on a tangible storage medium which when executed by a processor of the LiDAR sensor which performs steps of the method of claim 11 (“tangible computer readable storage medium” [0119]) when the program is executed on a processor of the LiDAR sensor (“ the model-based processor 620”  [0101]).

Regarding claim 20,  the combination of Davoust and Davaust ‘755 discloses the method as above and further Davoust discloses LiDAR sensor for a wind turbine, comprising a processor implementing the method of claim 11 ((“the LIDAR sensor 420 can be mounted on the turbine 100 and/or elsewhere in a wind farm including one or more turbines” [0101],“ the model-based processor 620”  [0101]).

Regarding claim 21,  the combination of Davoust and Davaust ‘755 discloses the method as above and further Davoust discloses the LiDAR sensor is located on the nacelle of the wind turbine (“the LIDAR sensor 420 can be mounted on the turbine 100 and/or elsewhere in a wind farm including one or more turbines” [0101]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.Y.L/Examiner, Art Unit 2864   

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857